125 S.E.2d 393 (1962)
257 N.C. 152
Larry McBRIDE, by his Next Friend, J. R. McBride,
v.
NORTH CAROLINA STATE BOARD OF EDUCATION and The Guilford County Board of Education.
No. 604.
Supreme Court of North Carolina.
May 9, 1962.
*394 Comer & Comer, by Wm. E. Comer, Greensboro, for plaintiff appellant.
T. W. Bruton, Atty. Gen., and Ralph Moody, Asst. Atty. Gen. and Harold D. Coley, Jr., of Staff for State Board of Education, Raleigh, for appellee.
Douglas, Ravenel, Josey & Hardy, by John W. Hardy, Greensboro, for Guilford County Board of Education.
PER CURIAM.
Plaintiff conceded on oral argument here he could not maintain his claim against Guilford County Board of Education. This concession was properly made. Art. 31, c. 143, of the General Statutes has no application with respect to acts of employees of city or county administrative units. They may, by taking liability insurance, waive their governmental immunity and hence be held liable for the torts of their employees to the extent authorized by G.S. § 115-53. Plaintiff makes no contention that he is *395 entitled to recover under the provisions of that statute.
The record fails to show any exception to the findings, conclusions, and order of the Industrial Commission dismissing plaintiff's claim or an appeal taken as permitted by G.S. § 143-293. Because of such failure the Superior Court was without jurisdiction to hear plaintiff's claim. Aycock v. Richardson, 247 N.C. 233, 100 S.E.2d 379; Mason v. Commissioners of Moore, 229 N.C. 626, 51 S.E.2d 6; Higdon v. Light Co., 207 N.C. 39, 175 S.E. 710; State v. Johnson, 109 N.C. 852, 13 S.E. 843. The recitals in Judge McConnell's judgment do not suffice to supply the record deficiencies.
Since the Superior Court was without jurisdiction, this Court did not acquire jurisdiction to hear plaintiff's claim by exception to and appeal from the judgment of that court. Adams v. Flora Macdonald College, 248 N.C. 674, 105 S.E.2d 68; Temple v. Temple, 246 N.C. 334, 98 S.E.2d 314.
Appeal dismissed.